Per Curiam.
Respondent was admitted to practice by this Court in 1977. He maintained an office for the practice of law in Arizona, where he was admitted in 1983. He is currently employed by the Salt River Maricopa Pima Indian Tribe in Arizona.
By judgment and order dated December 1, 2004, the Supreme Court of Arizona found respondent guilty of conduct prejudicial to the administration of justice and imposed certain discipline, which included a censure.
Petitioner moves for an order imposing reciprocal discipline upon respondent (see 22 NYCRR 806.19). Respondent has submitted an affidavit in reply in which he requests that no discipline be imposed.
*1019We grant petitioner’s motion and conclude that the ends of justice will be served by imposing the same discipline in this state as was imposed in Arizona, namely a censure.
Mercure, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.